Citation Nr: 1411532	
Decision Date: 03/20/14    Archive Date: 04/02/14

DOCKET NO.  10-16 030	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for a bilateral hip disability.  


REPRESENTATION

Appellant represented by:	American Red Cross


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. de Jong, Associate Counsel


INTRODUCTION

The issues of reopening the Veteran's claims of service connection for a bilateral ankle disability and an increased rating for his service-connected pseudofolliculitis barbae have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  

The Veteran (appellant) served on active duty from March 1979 to March 1999.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision of the RO in St. Louis, Missouri, on brokerage for the RO in Roanoke, Virginia, which retains original jurisdiction.  

The Veteran testified before the undersigned at a November 2013 Central Office hearing.  A transcript has been associated with the file.  

Evidence has been received subsequent to the final consideration of the claim by the RO.  The Veteran has waived RO consideration of that evidence.  The Board may consider the appeal.  38 C.F.R. § 20.1304 (2013). 

The Board has not only reviewed the Veteran's physical claims file but also the Veteran's file on the "Virtual VA" and VBMS systems to insure a total review of the evidence. 
 
The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.






REMAND

The Board must remand this case for further development.  

The Veteran asserts that he is entitled to service connection for a bilateral hip disability, as this disability was caused by his many years of playing basketball for the Air Force and the injuries he sustained while doing so.  The Veteran has not been afforded a VA examination to determine whether his current bilateral hip disability is a result of his in-service injuries.  The Veteran's representative has asserted that the Veteran must be provided an orthopedic VA examination in order for his claim to be fairly adjudicated.  

A medical examination or opinion is required when (1) there is evidence of a current disability, (2) evidence establishing an "in-service event, injury or disease," or a disease manifested in accordance with presumptive service connection regulations occurred which would support incurrence or aggravation, (3) an indication that the current disability may be related to the in-service event, and (4) insufficient competent medical evidence to decide the case.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c); McLendon v. Nicholson, 20 Vet. App. 79, 81-82 (2006).

In this case, the medical evidence of record shows the Veteran has a current bilateral hip disability.  The Veteran's service treatment records also document his numerous in-service basketball injuries.  The Veteran has provided competent lay evidence of the hip disability symptoms he experienced in relation to his in-service injuries and how these symptoms progressed following the in-service injuries.  The medical evidence of record also indicates that the Veteran's current hip disability may be related to the in-service injuries he sustained playing basketball.  At present, there is insufficient competent medical evidence to decide the case.  Therefore a VA examination is required.  See id.  

At his November 2013 Board hearing, the Veteran testified that he had sought treatment at DeWitt Army Community Hospital (DACH) for his hip disability prior to his discharge in March 1999.  The Veteran reported that he had hip X-rays taken at that facility in 1998 or 1999, and that he sought treatment for this disability before his discharge so the treatment would be documented in his records in case his hip condition worsened later.  No such treatment records from DACH appear in the Veteran's service treatment records or post-service medical evidence of record.   Furthermore, the Veteran reported at his Board hearing that he received treatment at DACH for his hip disability between 1999 and 2001.  The medical evidence of record includes full treatment records from DACH and the National Naval Medical Center (NNMC) for the period from April 2006 to August 2009.  It also includes the Veteran's lab test results and imaging reports from 2001 to 2009, but apparently does not include corresponding treatment notes for the period prior to April 2006.  

At the conclusion of the Veteran's November 2013 Board hearing, the undersigned requested that the Veteran submit any relevant treatment records in his possession for the period from 1999 to 2001.  The Veteran stated that he had these records and would submit them through his representative, along with statements from his wife and his treating physician.  The Veteran submitted the referenced statements in February 2014, but the Veteran has not submitted any treatment records for the period from 1999 to 2001.  As these treatment records may be highly relevant to the Veteran's service connection claim for a bilateral hip disability, VA should attempt to obtain these records.  

The Board notes that the Veteran reported receiving treatment at DACH, Fort Belvoir Community Hospital and Bethesda Naval Hospital for the period from 1999 to the present.  These integrated facilities have undergone numerous mergers and name changes over the past several years, and thus the RO must take particular care to ensure that all relevant treatment records are obtained.  

Accordingly, the case is REMANDED for the following action:

1. Obtain all outstanding treatment records related to the Veteran's hip disability from DeWitt Army Community Hospital, Fort Belvoir Community Hospital, National Naval Medical Center and any associated facilities for the period from 1999 to the present.   These treatment records should include the treatment notes accompanying the Veteran's September 2001 hip X-ray and other relevant imaging reports, and all relevant treatment notes for the period prior to April 2006.   

If the requested records are unavailable, or the search for them otherwise yields negative results and further attempts to obtain the records would be futile, this must be documented in the claims file and the Veteran notified.    

2. After obtaining the above treatment records or determining they are not available, schedule the Veteran for an appropriate orthopedic examination to determine the nature and etiology of his bilateral hip disability.  The examiner should review the contents of the entire claims files, and obtain relevant history from the Veteran.  

The entire claims file (i.e. the paper claims file and any medical records contained in Virtual VA) must be reviewed by the examiner in conjunction with the examination.  If the examiner does not have access to Virtual VA, any relevant treatment records contained in the Virtual VA file must be printed and associated with the paper claims file so they can be available to the examiner for review.  

The examiner should express an opinion whether it is at least as likely as not (50 percent or greater probability) that the Veteran's current hip disability is causally related to event(s) during service, including playing basketball for the Air Force for 20 years.  In doing so, the examiner should consider the lay statements from the Veteran and his wife as to the symptoms he experienced during service.

The term "at least as likely as not" does not mean within the realm of medical possibility, but rather the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  

3. Then, the RO should readjudicate these claims on the merits.  If the benefits sought are not granted, the Veteran and his representative should be furnished a supplemental statement of the case and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


